Citation Nr: 0528079	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-23 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for burn scars to the 
buttocks.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to an initial compensable disability rating 
for pseudofolliculitis barbae.

5.  Entitlement to a disability rating greater than 10 
percent for residuals of right ankle injury with traumatic 
arthritis of the right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The appeal on the issue of entitlement to an initial 
compensable disability rating for pseudofolliculitis barbae 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent evidence of a current disability 
from burns to the buttocks.

3.  There is no competent evidence of a current diagnosis of 
PTSD.  

4.  There is no competent evidence of a nexus between the 
veteran's low back disorder and his period of service from 
May 1970 to December 1971 or any service-connected 
disability.

5.  The veteran's right ankle disability is manifested by no 
more than moderate limitation of ankle motion; there is no 
objective evidence of any other ankle abnormality.  


CONCLUSIONS OF LAW

1.  Service connection for burn scars to the buttocks is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  

2.  Service connection for PTSD is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  

3.  Service connection for a low back disorder is not 
established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2005).

4.  The criteria for a disability rating greater than 10 
percent for residuals of right ankle injury with traumatic 
arthritis of the right foot have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).     

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The first requirement for any service connection claim is 
competent evidence of the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The veteran seeks service 
connection for burn scars to the buttocks and PTSD.  See 
38 C.F.R. § 3.304(f) (service connection for PTSD in 
particular requires medical evidence diagnosing the condition 
in accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred).  In this case, the Board finds 
no competent evidence of a current diagnosis of either 
disorder at issue.  Specifically, the report of the April 
2002 VA dermatology examination (requested to assess the 
veteran for burn scars) indicated that there was no residual 
of any burns and that the skin appeared normal and healthy.  
In addition, there is no competent evidence that the veteran 
is currently or has ever been diagnosed as having PTSD.  Such 
facts weigh heavily against these claims

The veteran is also claiming service connection for a low 
back disorder.  He specifically alleges that the disorder is 
due to his service-connected right ankle disability.  A claim 
for secondary service connection requires competent medical 
evidence to connect the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  Review of the record reveals no competent 
evidence to support the veteran's contention.  In fact, the 
April 2002 VA orthopedic examiner specifically stated that 
there was no basis to relate the veteran's low back 
complaints to his right ankle disability.  There is no 
contrary medical opinion of record.  In addition, the Board 
observes that there is no competent evidence of a nexus 
between the back disorder and service.  Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

The Board notes that the veteran has offered his personal 
statements concerning the occurrence of the burns to the 
buttocks, his combat experiences, and his complaints 
concerning his back.  As a lay person, he is competent to 
relate and describe incidents and injuries and any current 
symptoms he may have.  However, he is not competent to offer 
an opinion as to whether a medical or psychiatric disorder is 
present or as to the etiology of any medical disorder.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.    

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for burn scars to the 
buttocks, PTSD, and a low back disorder.  38 U.S.C.A. § 
5107(b).  Absent competent evidence of current disability 
from burns to the buttocks and a current diagnosis of PTSD, 
as well as competent evidence of a nexus between the 
veteran's low back disorder and his period of service or a 
service-connected disability, service connection may not be 
established.  The appeal with respect to each claim is 
denied.  

Increased Disability Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran seeks a disability rating greater than 10 percent 
for residuals of right ankle injury with traumatic arthritis 
of the right foot.  The Board notes that the evaluation has 
been in effect since 1973.  Where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The right ankle disability is evaluated under Code 5010, 
arthritis due to trauma.  The rating schedule specifies that 
such arthritis will be evaluated as degenerative arthritis, 
Code 5003.  Under Code 5003, arthritis is rated according to 
limitation of motion of the affected joint.  Code 5271, 
limitation of motion of the ankle, provides for a 10 percent 
rating when the limitation is moderate and a maximum 
schedular rating of 20 percent when limitation is marked.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  See 38 C.F.R. 
§ 4.59 (evaluating disability from arthritis).  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997). 

The report of the April 2002 VA orthopedic examination shows 
10 degrees dorsiflexion with the knee extended and 20 degrees 
dorsiflexion with the knee flexed, and 35 degrees plantar 
flexion, with no pain on motion.  The Board cannot conclude 
that these findings reflect more than moderate limitation of 
motion of the right ankle.  38 C.F.R. § 4.7.  See 38 C.F.R. § 
4.71, Plate II (normal range of motion for the ankle).  

With respect to functional loss, during the examination, the 
veteran described increased problems with prolonged 
weightbearing or with damp weather.  In addition, the ankle 
tended to turn when walking on an uneven surface.  In his 
August 2003 substantive appeal, the veteran indicated that 
the ankle swelled after walking all day, which was required 
by his job.  He had ankle pain when walking or carrying 
something heavy.  He also had ankle pain and popping when he 
attempted to run.  It is important for the veteran to 
understand that without these problems, the current 
disability evaluation, based on the medical evidence of 
record, would be difficult to justify.  

At the April 2002 VA examination, the examiner noted that the 
veteran's gait was unremarkable.  There was no evidence of 
tenderness or laxity.  X-rays of the ankle were normal.  Such 
medical findings weigh heavy against the claim.     

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for residuals of right ankle injury with traumatic 
arthritis of the right foot.  38 C.F.R. § 4.3.  The appeal is 
denied.
    
The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in April 2002 and May 2002, as well as information 
provided in the June 2002 rating decision and June 2003 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible to provide.  In addition, the June 2003 statement 
of the case includes the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that the RO provided VCAA notice in April 
2002 and May 2002, before the June 2002 adverse determination 
on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  The Board observes that neither letter specifically 
asks the veteran to provide the RO with any evidence in his 
possession that pertains to the claim. Id. at 120-21.  
However, both letters specifically asked the veteran to 
identify any other private, VA, or military medical 
treatment, as well as any other information or evidence he 
wanted the RO to secure, or to provide that evidence himself.  
In this case, the Board finds no indication of defective 
notice that is prejudicial to the veteran, such that 
proceeding to evaluate the appeal, if defect can be found, is 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

Beyond the above, the Board emphasizes that neither the 
veteran nor his representative has made any showing or 
allegation that the content of the VCAA notice has resulted 
in any prejudice to the veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (the appellant bears the initial 
burden of demonstrating VA's error in the adjudication of a 
claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
available VA medical records associated with the veteran's 
employment, and several relevant examinations.  The veteran 
has denied any VA or private medical treatment for all 
disorders at issue.  The Board notes that the RO has not 
secured a medical examination or opinion concerning the 
claims for service connection for burn scars to the buttocks 
or PTSD.  38 U.S.C.A. § 5103A(d).  However, as discussed 
above, there is no evidence of a current disability for 
either disorder, such that the duty to secure an examination 
or opinion is not triggered.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (there must be some evidence of a 
causal connection between the alleged disability and the 
veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  
As there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

Service connection for burn scars to the buttocks is denied.

Service connection for PTSD is denied.  

Service connection for a low back disorder is denied.

A disability rating greater than 10 percent for residuals of 
right ankle injury with traumatic arthritis of the right foot 
is denied.  


REMAND

The veteran seeks an initial compensable disability rating 
for pseudofolliculitis barbae.  During the course of this 
appeal, VA promulgated new regulations concerning the 
evaluation of skin disabilities, effective August 30, 2002.  
See 
67 Fed. Reg. 49,590 (July 31, 2002) (codified at 38 C.F.R. 
pt. 4).       

Upon review of the claims folder, the Board finds that the 
only relevant medical evidence of record, the report of the 
April 2002 VA dermatology examination, is insufficient to 
rate the veteran's disability under the amended rating 
criteria.  If an examination report does not contain 
sufficient detail, it must be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2.  The Board is prohibited 
from relying on its own unsubstantiated medical judgment in 
the resolution of claims.  See Crowe v. Brown, 7 Vet. 
App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, a remand 
is required to secure an examination that is adequate for 
rating purposes.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be scheduled for a dermatology 
examination to evaluate the current 
severity of his service-connected 
pseudofolliculitis barbae.  The RO should 
advise the veteran that failure to report 
for a scheduled VA examination without 
good cause may have adverse consequences 
for his claim.  The claims folder must be 
made available to the examiner for review 
for the examination and the examination 
report must indicate whether such review 
was accomplished.  

The examination report should include 
color photographs of the affected areas.  

The examiner is asked to provide a 
complete description of the 
pseudofolliculitis barbae, to include an 
estimate of the total area of the entire 
body and of the exposed areas that is 
affected.  

The examiner should also state whether 
one or more of the following eight 
characteristics of disfigurement of the 
head, face, or neck are present: scar 
five or more inches (13 or more 
centimeters (cm.)) in length; scar at 
least one quarter inch (0.6 cm.) wide at 
widest part; surface contour of scar 
elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo-
or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding 
six square inches (39 sq. cm.); 
underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); 
skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

2.  After ensuring the proper completion 
of this and any other necessary 
development, the RO should readjudicate 
the issue on appeal.  If the disposition 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


